Citation Nr: 0125607	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  99-21 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for residuals of a myocardial infarction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


INTRODUCTION

The veteran served on active duty from January 1968 to December 1970.  This 
matter comes on appeal from an August 1999 decision by the Cheyenne VA 
Regional Office.

REMAND


There has been a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7(a), 114 Stat. at 
2099-2100 ; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a remand in 
this case is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because the RO has not 
yet considered whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply with the 
VCAA.  However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case. 

A review of the record shows that the veteran was admitted to a VA medical 
facility in early August 1998 with chest pain. There was a history of an 
admission in the 1970s for atypical pneumonia versus a myocardial 
infarction. Laboratory testing at a second VA facility that same month 
disclosed findings consistent with a previous myocardial infarction. 

The veteran has contended and testified at a personal hearing at the RO in 
November 1999 that she sustained a myocardial infarction in 1968 while on 
active duty. She recounts that she sought treatment at a military medical 
facility for chest pain and an upset stomach. She then was transferred to a 
hospital at Carswell Air Force Base (AFB), where a physician told her 
condition was either atypical pneumonia or a myocardial infarction. 

Service medical records disclose that the veteran received treatment for 
stomach pains and shortness of breath in September 1968, attributable to 
viral pneumonitis. There also is record which indicates that she was 
hospitalized at Carswell AFB that month, although the specific condition 
necessitating this hospitalization is not noted. When she was examined for 
service separation, the veteran complained of chest pain, but said she then 
was asymptomatic.

As the above evidence suggests that the veteran may have sustained a 
myocardial infarction in service, but is not sufficient to make a decision 
on the veteran's claim, a remand is necessary for the following action:

1.  The RO must review the claims file and ensure that 
all notification and development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 
2001) are fully complied with and satisfied.

2.  The RO should contact the veteran and request that she 
identify specific names, addresses, and approximate dates 
of treatment for all health care providers, private and 
VA, from whom he has received treatment for a cardiac 
disability since January 1999.  When the requested 
information and any necessary authorization have been 
received, the RO should attempt to obtain copies of all 
pertinent records which have not already been obtained.
 
3. The veteran should be scheduled for a VA examination 
by an appropriate specialist. All necessary tests and 
studies should be accomplished, and all clinical 
manifestations should be reported in detail. The 
examiner should provide an opinion as to the likelihood 
that the veteran sustained a myocardial infarction in 
September 1968 during service or that her current 
cardiac condition is otherwise related to service. 

The claims file, including a copy of this remand, 
should be made available to the examiner before the 
examination, for proper review of the medical history.  
The examination report is to reflect whether such a 
review of the claims file was made.  Any opinion 
expressed should be accompanied by a written rationale. 

4.  The issue on appeal again should be considered by 
the RO. If the benefit sought remains denied, the 
appellant and the appellant's representative should be 
provided with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently 
on appeal.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001). 


